Case 17-14454-elf   Doc 449-6 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                         Proposed Order Page 1 of 7
Case 17-14454-elf   Doc 449-6 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                         Proposed Order Page 2 of 7
Case 17-14454-elf   Doc 449-6 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                         Proposed Order Page 3 of 7
Case 17-14454-elf   Doc 449-6 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                         Proposed Order Page 4 of 7
Case 17-14454-elf   Doc 449-6 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                         Proposed Order Page 5 of 7
Case 17-14454-elf   Doc 449-6 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                         Proposed Order Page 6 of 7
Case 17-14454-elf   Doc 449-6 Filed 02/24/20 Entered 02/24/20 15:29:42   Desc
                         Proposed Order Page 7 of 7
